I am unable to concur in the conclusion reached in the majority opinion that chapter 209 of the Laws of 1941, p. 624 (Rem. Supp. 1941, § 7679), and referendum measure number 22 apply only to those cases wherein the injury from which a right to compensation is derived occurs subsequent to the effective date of the enactment.
The appellant is not one who is seeking a widow's increased compensation for any period prior to the time of the taking effect of the statute providing for such increase. Her claim is that she is entitled to the increase from the effective date of the statute. The title and the applicable parts of the statute under consideration are as follows:
"AN ACT relating to extra-hazardous employments and to the compensation and remedies of workmen injured therein, and of their dependents, invalid children and beneficiaries in case of death; and amending sections 5 and 7 of *Page 814 
chapter 74, Laws of 1911, as last amended by section [s] 2 and 3 of chapter 132, Laws of 1929 (sections 7679 and 7681, Remington's Revised Statutes; sections 3472 and 3475, Pierce's Code).
"Be it enacted by the Legislature of the State of Washington:
"SECTION 1. Section 5 of chapter 74, Laws of 1911, as last amended by section 2 of chapter 132, Laws of 1929 (section 7679, Remington's Revised Statutes; section 3472, Pierce's Code), is hereby amended to read as follows:
"Section 7679. Each workman who shall be injured in the course of his employment, or his family or dependents in case of death of the workman, shall receive out of the accident fund compensation in accordance with the following schedule, and, except as in this Act otherwise provided, such payment shall be in lieu of any and all rights of action whatsoever against any person whomsoever.
                         "COMPENSATION SCHEDULE
"(a) . . . (1) If the workman leaves a widow or invalid widower, a monthly payment of fifty dollars ($50) shall be made throughout the life of the surviving spouse, to cease at the end of the month in which remarriage shall occur, . . ."
In very plain and unambiguous language, the statute provides that the widow of every workman coming under the act shall receive a monthly payment of fifty dollars while she remains unmarried. It is general in its terms. No discrimination is made between a widow whose deceased husband received the injury causing his death before the statute became effective and one who was injured after its effective date. There is no saving clause providing that it shall apply only to the latter class of widows.
The intention of the legislature and of the electorate is plain and manifest from the language used. It has but one meaning, and there is but one conclusion that can be drawn from it. When such is the case, a statute does not have to be construed or interpreted so as to ascertain the intent of the lawmaking body. There is no necessity to apply rules of construction and interpretation nor to consider the legislative history of the statute. State ex rel. George v. Seattle, 184 Wn. 560,52 P.2d 360; Island County v. Calvin *Page 815 Philips  Co., 195 Wn. 265, 80 P.2d 840; Ernst v.Kootros, 196 Wn. 138, 82 P.2d 126; Carkonen v. Alberts,196 Wn. 575, 83 P.2d 899, 135 A.L.R. 209; Spokane v.State, 198 Wn. 682, 89 P.2d 826; Shelton Hotel Co. v.Bates, 4 Wn.2d 498, 104 P.2d 478; State ex rel.Washington Mut. Sav. Bank v. Bellingham, 8 Wn.2d 233,111 P.2d 781; Smith v. Department of Labor  Industries, 8 Wn.2d 587,  113 P.2d 57.
A very clear and comprehensive statement of the rule is found in 25 R.C.L. 957, under the title "Statutes," as follows:
"A statute is not to be read as if open to construction as a matter of course. It is only in the case of ambiguous statutes of uncertain meaning that the rules of construction can have any application. Where the language of a statute is plain and unambiguous and its meaning clear and unmistakable, there is no room for construction, and the courts are not permitted to seach for its meaning beyond the statute itself. When the meaning of a law is evident, to go elsewhere in search of conjecture in order to restrict or extend the act would be an attempt to elude it, a method which, if once admitted, would be exceedingly dangerous, for there would be no law, however definite and precise in its language, which might not by interpretation be rendered useless. In such a case arguments from the reason, spirit, or purpose of the legislation, from the mischief it was intended to remedy, from history or analogy for the purpose of searching out and justifying the interpolation into the statute of new terms, and for the accomplishment of purposes which the lawmaking power did not express, are worse than futile. They serve only to raise doubt and uncertainty where none exist, to confuse and mislead the judgment, and to pervert the statute. Affirmative discussion in such circumstances is not unlike argument in support of a self-evident truth. The logic may mislead or confuse. It cannot strengthen the pre-existing conviction."
The statute was first passed by the legislature in 1941. Pursuant to the legal process therefor, it had been submitted to the electorate in the precise form as passed by the legislature, and was adopted. Prior to that time, the legislature had, at its sessions of 1913, 1915, 1917, 1919, 1923, 1927, and *Page 816 
1929, amended the part of the original enactment of the workmen's compensation act of 1911 relating to the amount of compensation to be paid an injured workman and his dependents in case of his death. The language used was substantially the same and was general in its terms, making no distinction between a workman injured before the passage of the statute and one injured after its passage in so far as his right or the right of his dependents, in the event of his death, to receive the compensation provided for was concerned, except, in the 1917 act, there was a saving clause limiting the increased awards to those suffering from a permanent partial disability which had been incurred after its passage.
The saving clause did not include increased awards to the other beneficiaries named in the statute. The amendments of 1919 and 1923 contained saving clauses providing that the increased compensation should be payable only to those injured, or, in case of death, their dependents, after the taking effect of the acts. None of the other amendments had contained such a saving clause. I refer to these statutes because they show that general language was used in all of them, and, whenever the legislature intended there should be a discrimination between beneficiaries, it said so in plain terms by a saving clause. We must also bear in mind that the workmen's compensation act is remedial in its character and purpose. Nelson v. Department of Labor  Industries, 9 Wn.2d 621,  115 P.2d 1014. Such laws are to be liberally construed whenever construction is necessary to arrive at the legislative intent in order to carry out their purposes.
An examination of the various amendatory statutes referred to will show that there has been a progressive tendency to increase the compensation payable to injured workmen and their dependents. It is a social evolution and has been brought about by economic conditions. A widow whose husband was injured and died before the passage of a statute increasing the compensation is as much in need of the increase as is the one whose husband was injured and *Page 817 
died after its passage. If such a statute is general in its terms, it is not within our province, under the guise of construction and interpretation, to say that the legislature or the electorate intended there should be a discrimination between the two classes of widows.
The claims made by the respondents that, if the appellant is entitled to increased compensation from the effective date of the statute, the statute will have to be given a retroactive effect, and that the awards payable under the act are governed by the law in effect at the time the injury to the workman was incurred, extend to this court an invitation to enter into an academic discussion of rules of statutory construction and of the accrual of the right to benefits not applicable to this kind of case. There is no question of retroactive legislation involved here at all. No vested legal right acquired by the law or a contract is in any way affected or impaired, nor is there any new obligation or duty created by the statute. All the statute does is to increase the amount of compensation to be paid to certain beneficiaries under the act.
The same question now before us in principle was considered by this court in Talbot v. Industrial Ins. Commission, 108 Wn. 231,183 P. 84, 187 P. 410. On May 12, 1917, Talbot sustained a permanent total disability. As of that date, the rate of compensation was the amount fixed by the department — not less than twenty dollars nor more than thirty-five dollars a month. The legislature, at its session in 1917, amended the law, which amendment became effective June 6, 1917, so as to provide an increase in the compensation to be paid one situated as was Talbot to the extent of twenty dollars a month in addition to that which had theretofore been allowable. It was claimed, as it is here, that to allow Talbot the increased amount would be to give the amendment a retroactive effect contrary to the intent of the legislature, it being assumed that the legislature had not intended it should have such an effect. This court held that to allow Talbot the increased sum after the taking effect of the amendment would not be giving it a retroactive *Page 818 
effect. The amendment did not purport to award anything prior to its becoming effective, but operated upon the then existing conditions and similar ones as they might arise in the future.
It is true, as stated in the majority opinion, that the court did not give any reason for its conclusion nor did it cite any authority. But that does not weaken the force of the decision. The language of the amendment was plain and unambiguous. The situation before the court was such that the statute automatically applied to it, and all the court had to do was to say so. No discussion or reasoning was necessary to arrive at the conclusion reached, and the court needed no precedent to enable it to decide the question presented.
The rule that awards payable under the workmen's compensation act are governed by the law in effect at the time the injury to the workman occurred, as stated in the majority opinion, is not applicable to this case for the reason that no preexisting substantive right is involved, but only the matter of an increase in compensation. This rule, so far as has been called to our attention, seems to have found its first expression in Thorpe v.Department of Labor  Industries, 145 Wn. 498, 261 P. 85, in which the benefit of an increase of an award was asked by a widow. The law providing for the increase had a saving clause which limited it to those cases where the workman was injured after its effective date, and, while other questions were discussed, that was the real basis for the rule as announced by the court. In three of the other cases cited in the majority opinion in support of the rule, the status of a party at a particular time determined the right to compensation, and one of them involved the application of the statute of limitations. None of them involved the question now before us.
It seems to me that the majority opinion is basically wrong in that it approaches the problem from the standpoint that the statute is ambiguous with reference to whether all *Page 819 
beneficiary widows are entitled to compensation from the effective date of the statute, or whether only those whose husbands received the fatal injuries after the statute took effect are entitled to compensation. I am not in accord with this view. If we adopt the view that we must resort to rules of construction and legislative history with reference to a statute as plain as is this one, then I fear that we are opening the door to every person who may consider himself adversely affected by a statute to ask the courts to arrive at what he would like to believe the statute means by the use of the rules and any favorable legislative history that may be found; and, if they do this, they will be construing statutes in the light of their background rather than by what their plain words import.
The judgment should be reversed, with direction to award the appellant the sum of fifty dollars a month subsequent to the effective date of referendum measure number 22.
BLAKE and MALLERY, JJ., concur with GRADY, J.